ON REHEARING.
Per CURIAM.
— The petitioner claims that as Tefft has been released from all liability under the judgment of foreclosure, and the deficiency judgment against him had been satisfied, *105he was no longer interested in the appeal, was not an adverse party, and therefore entitled to service of the notice of appeal. The release of the defendant Tefft from all liability under the judgment of foreclosure as well as the deficiency judgment was based upon the validity of the judgment. If, upon appeal, the judgment of foreclosure was reversed, set aside, or invalidated, the consideration for the release failed, and the plaintiff’s right of action against Tefft was thereby revived, under the provisions of section 4498 of the Revised Statutes of Idaho. (Cantwell v. McPherson, 3 Idaho, 321, 39 Pac. 102, and eases there cited.) As stated by this court in Cantwell v. McPherson, supra, there is no difference, under the statutes of Idaho, between a sale under an execution and one upon an order of sale upon foreclosure of mortgage. The reversal or modification of the judgment upon appeal revived the liability of the defendant Tefft upon the original contract. How can it be said, then, that he was not an interested party? Rehearing denied.